                Case 18-50932-MFW               Doc 2-1           Filed 11/14/18    Page 1 of 73



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              : Chapter 11
    In re:                                                    :
                                                              : Case No.
    STARION ENERGY INC., et al., 1                            :
                                                              :
                        Debtors.                              :
                                                              : Adversary Case No.:

                                                              :
    STARTION ENERGY, INC., et al.                             :
                                                              :
                                     Plaintiffs,              :
                                                              :
                            vs.                               :
                                                              :
    THE COMMONWEALTH OF                                       :
    MASSACHUSETTS, MASSACHUSETTS                              :
    ELECTRIC COMPANY D/B/A/ NATIONAL                          :
    GRID, and NSTAR ELECTRIC COMPANY                          :
    D/B/A EVERSOURCE ENERGY                                   :
                                                              :
                                     Defendants.              :
                                                              :


     PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION FOR
      TEMPORARY RESTRAINING ORDER AND A PRELIMINARY INJUNCTION




1
  The Debtors and the last four digits of their respective tax identification numbers are: Starion Energy Inc. (0943);
Starion Energy NY Inc. (4319); Starion Energy PA Inc. (1201). The Debtors’ corporate headquarters is located at, and
the mailing address for each Debtor is, 751 Straits Turnpike, Suite 2000, Middlebury CT 06762, Attn: Alexandrea
Isaac, Esq.

                                                          i
                     Case 18-50932-MFW                         Doc 2-1          Filed 11/14/18               Page 2 of 73




                                                       TABLE OF CONTENTS



TABLE OF CONTENTS ................................................................................................................. ii

TABLE OF AUTHORITIES ......................................................................................................... iii

PRELIMINARY STATEMENT .................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 2

ARGUMENT .................................................................................................................................. 6

   I.         Plaintiffs Will Suffer Irreparable Harm If Injunctive Relief Is Not Granted ...................... 6
   II.        Plaintiffs Are Likely to Succeed on the Merits ................................................................. 7
         A. Defendants’ Possession of Debtors’ Assets Violates Section 362 of the Bankruptcy
         Code ...................................................................................................................................... 7
         B.      Turnover of Property of the Estate................................................................................ 8
   III.          The Balance of Hardships and Public Interest Clearly Favor Injunctive Relief ........... 8
CONCLUSION ............................................................................................................................. 10




                                                                           ii
                   Case 18-50932-MFW                      Doc 2-1           Filed 11/14/18           Page 3 of 73



                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

Cases

Am. Home Mortgage Corp. v. Showcase of Agents, L.L.C. (In re American Home
   Mortg. Holding),
   458 B.R. 161 (Bankr. D. Del. 2011) ........................................................................................8

Am. Tel. & Tel. Co. v. Winback &Conserve Program, Inc.,
   42 F.3d 1421 (3d Cir. 1994).....................................................................................................9

Broadstripe, LCC v. Nat’l Cable Television Coop. Inc. (In re Broadstripe, LLC),
   402 B.R. 646 (Bankr. D. Del. 2009) ........................................................................................6

Hertz Corp. v. ANC Rental Corp.(In re ANC Rental Corp.),
   2002 U.S. Dist. LEXIS 9409 (D. Del. May 22, 2002) .............................................................6

Kos Pharms., Inc. v. Andrx Corp.,
   369 F.3d 700 (3d Cir. 2004).....................................................................................................6

N.W. Controls v. Outboard Marine Corp.,
   317 F. Supp. 698 (D.Del. 1970) ...............................................................................................7

Tootsie Roll Indust., Inc. v. Sathers, Inc.,
   666 F. Supp. 655 (D. Del. 1987) ..............................................................................................6

United States v. Bell,
   414 F.3d 474 (3d Cir. 2005).....................................................................................................6

Statutes

11 U.S.C. § 362(a)(3) .....................................................................................................................7

Bankruptcy Code section 105(a) ..............................................................................................7, 8

Bankruptcy Code Section 362 .................................................................................................9, 10

Bankruptcy Code section 362(a) ....................................................................................................7

Bankruptcy Code Section 542 .......................................................................................................7

Bankruptcy Code section 542(a) ....................................................................................................7

Other Authorities

Bankruptcy Rule 7065 ...................................................................................................................6


                                                                      iii
                   Case 18-50932-MFW                      Doc 2-1          Filed 11/14/18             Page 4 of 73



3-362 Collier on Bankruptcy § 362.03 (16th ed. rev. 2016) ..........................................................9

Fed. R. Civ. P. 65(b) ......................................................................................................................6




                                                                      iv
             Case 18-50932-MFW          Doc 2-1     Filed 11/14/18    Page 5 of 73



       Plaintiffs Debtor Starion Energy, Inc. (“Plaintiffs” or “Starion” and, together with their

affiliated debtors and debtors in possession in the above-captioned chapter 11 cases, the

“Debtors”), by and through its undersigned attorneys, respectfully submits this Memorandum of

Law in support of its Motion for Temporary Restraining Order and Preliminary Injunction (the

“Motion”) against Defendants the Commonwealth of Massachusetts (the “Commonwealth”),

Massachusetts Electric Company d/b/a/ National Grid (“National Grid”), and NSTAR Electric

Company d/b/a Eversource Energy (“Eversource”, collectively, “Defendants”), concurrently filed

herewith.

                               PRELIMINARY STATEMENT

       Plaintiffs are pursuing this action against Defendants in order to avoid going out of

business. The Commonwealth sought, and was granted, injunctive relief against Starion in a

Massachusetts state court whereby the Defendants National Grid and Eversource are under court

order to retain certain property of the Debtors’ estate consisting of funds in the possession of

National Grid and Eversource. The withheld funds are essential to the continued operation of the

Debtors’ retail energy supply business. Without these funds, Debtors will go out of business and

be forced to leave its twenty-seven employees out of work. Further, Debtors cannot continue

operations without this money because it will not be able to pay the millions of dollars in costs

each month to purchase wholesale energy, and thus, no energy will be available for its customers.

       The funds paid to Debtors monthly by the National Grid and Eversource are used in the

ordinary course of business to pay its debts as they come due, including salary and benefits for

Debtor’s approximately twenty-seven employees. Without the funds, Debtors will not have the

funds to maintain its employees and will be forced to lay them off. Further, Debtors will cease to

have purchasing power on the wholesale market, causing it to cancel its supply contracts with the

47,000 customers who have selected the Debtors as their retail energy supplier.
                                                1
               Case 18-50932-MFW          Doc 2-1      Filed 11/14/18     Page 6 of 73



          Clearly, these actions not only constitute unlawful facts to obtain possession of and

exercise control over estate property in violation of the automatic stay provisions of the

Bankruptcy Code, but also threaten Debtors’ customer relations, financial performance, goodwill,

and survival. Plaintiffs will be irreparably harmed absent this Court’s issuance of (a) an order

temporarily restraining, and, following a hearing, preliminarily enjoining (i) Defendants from

withholding Plaintiffs’ assets, and (ii) Defendants from violating the automatic stay provisions of

section 362 of the Bankruptcy Code; and (b) on order compelling Defendants to turn over Debtors’

assets.

                                   FACTUAL BACKGROUND

          Massachusetts distribution companies, such as Eversource and National Grid, deliver

electricity to electric customers in their respective service territories, and charge distribution rates

to these customers. See Thomas Stiner Declaration, attached hereto as “Exhibit A”, ¶ 5. These rates

are regulated and set by the Massachusetts Department of Public Utilities. Id. All customers pay

separate charges for electricity distribution and electricity supply services, such as those provided

by Starion. Id. at ¶ 6. The entities that market and sell electricity services directly to the customers

are called “competitive suppliers.” Id. Competitive suppliers, such as Starion, typically do not

generate electricity themselves but rather, buy electricity in the wholesale market and resell it to

the retail customers. Id. Under the Massachusetts purchase of receivables program, the electric

utilities in Massachusetts, including National Grid and Eversource, pay to the suppliers, such as

Starion, the energy supply portion of each Starion customer’s bill as the bill is issued. Id. at ¶ 8.

          On October 15, 2018, the Commonwealth filed suit against Starion and others in the

Superior Court of Massachusetts, Civil Action No. 18-3199H (the “Massachusetts Action”),

alleging unfair or deceptive acts or practices in violation of G.L. c. 93A consumer protections act,

breach of the covenant of good faith and fair dealing, and violation of the Massachusetts
                                                   2
             Case 18-50932-MFW          Doc 2-1     Filed 11/14/18    Page 7 of 73



Telemarketing Solicitation Act. Ex. A, ¶ 9. Contemporaneously with the filing of its complaint,

the Commonwealth filed an Emergency Motion for Attachment on Trustee Process to attach assets

of Starion held by National Grid and Eversource, and an Emergency Motion for Preliminary

Injunction. Id. at ¶ 10. By filing the complaint and motions, the Commonwealth sought to secure

credits due to Starion that are generated with Eversource and National Grid in the ordinary course

of Massachusetts’s purchase of receivables program. Id. The Motion for Attachment sought to

attach credits that were in the current position of National Grid and Eversource, and the Motion

for Preliminary Injunction requested an order authorizing and requiring National Grid and

Eversource to hold as additional security for the Commonwealth credits due to Starion that would

come into National Grid and Eversource’s possession in the future. Id. at ¶ 11. In total, the

Commonwealth sought to secure up to $30.6 million through its two Motions. On October 24,

2018, the Superior Court granted the Commonwealth’s Motions, ordering that the injunction will

remain in full force and effect until November 16, 2018 at 5:00 PM or further order of the court.

Id. at ¶ 12. As of November 13, 2018, National Grid held $2,478,936.33 of Starion’s assets. Id. at

¶ 13. As of November 5, 2018, Eversource held $1,094,162.02 in Starion’s assets. Id. Thus, as of

November 13, 2018, a total of $3,573,098.35 in Starion’s assets were being held. Id.

       The grant of the attachment and injunction against payment of Starion’s funds in the

possession of National Grid and Eversource has put severe strain on Starion’s liquidity and

ultimately will put Starion out of business, leaving twenty-seven people out of work as a result.

See Ex. A. at ¶ 20. Starion must purchase energy on the wholesale market in order to supply energy

to its customers, and the approximate monthly cost for Starion to purchase this energy varies by

month, but was approximately $8.5 million in August, of which approximately $2.5 million was

for wholesale purchases to serve Massachusetts customers. Ex. A. at ¶ 17. For the first eight



                                                3
             Case 18-50932-MFW              Doc 2-1    Filed 11/14/18    Page 8 of 73



months of 2018, Starion’s wholesale energy cost to supply its Massachusetts customers was $17.8

million, excluding the costs of Renewable Energy Certificates. Id.

        Starion must use the funds it receives to pay the millions of dollars in costs each month

required to purchase wholesale energy. Id. at ¶ 18. Without funds, it cannot purchase energy and

thus cannot supply energy to its customers. Id. It is essential that Starion receive the $30.6 million

due to it in order to keep its business running.

       The funds received by National Grid and Eversource are used in the ordinary course of

business to pay Starion’s debts as they come due, including salary and benefits for Starion’s

employees. Id. at ¶ 19-20. Without access to these funds, Starion will be unable to maintain its

employees and will be forced to lay them off and will be unable to pay all of its debts. Id.

Ultimately, Starion will cease to have purchasing power on the wholesale market, resulting in

canceling its supply contracts with its customers. Ex. A. at ¶ 20.

       By way of additional background, the Massachusetts Action largely revolves around

Starion’s variable rate product. Energy customers can choose variable basic service or fixed basic

service. Id. at ¶ 7. Variable basic service rates change every month to reflect anticipated wholesale

prices of electricity those months, while fixed basic service rates remain the same. Id. Variable

rates are legal in Massachusetts and are supported and regulated by the Massachusetts Department

of Public Utilities (“DPU”). Id. at ¶ 14.

       Notwithstanding the support from the Massachusetts DPU, the Massachusetts Attorney

General is determined to shut down the variable rate product and the competitive energy supplier

business, recently making a statement to this effect at a press conference and press release. See

“AG Healey Calls for Shut Down of Individual Residential Competitive Supply Industry to Protect

Electric Customers,” available at https://www.mass.gov/news/ag-healey-calls-for-shut-down-of-



                                                   4
                Case 18-50932-MFW          Doc 2-1      Filed 11/14/18    Page 9 of 73



individual-residential-competitive-supply-industry-to-protect (last visited November 14, 2018);

Ex. A at ¶ 15. The Attorney General has also attempted to push legislation in Massachusetts to

achieve her stated goal of shutting down every company like Starion. Ex. A. at ¶ 16. Ultimately,

the Massachusetts legislature rejected this legislation. See S.B. No. 2545-2018, Amendment

S2545-8-R1, “An Act to promote a clean energy future,” 190th General Court (Ma. 2018); Ex. A

at ¶ 16.

           Further, a class action in the Connecticut Superior Court at Hartford, styled Gruber v.

Starion Energy, Inc., Docket No. HHD-CV-XX-XXXXXXX-S (the “Class Action”), also involved the

variable rate product sold by Starion. Specifically, the Class Action alleged that Starion charged

variable rate customers in the applicable service territories rates that were not, in fact, connected

to the wholesale price for power. Instead, it was alleged that the rates went up to match spikes in

the underlying market price but remained at the inflated rate even after the wholesale power price

dropped, leading to premiums greater than the wholesale price itself. Starion has and continues to

deny the allegations and the fundamental premise of the Class Action.

           Nevertheless, the Class Action was able to be settled late 2017 2 and provided a settlement

for all individual residential and small business consumers enrolled in a Starion variable rate

electric plan in connection with property located in certain states, including Massachusetts, from

2010 through May 24, 2017. Therefore, the variable rate customers (the same customers at issue

in the pending Massachusetts Action) have already received restitution, and any additional action

in regard to the variable rate customers, such as the Massachusetts Action, is better characterized

as wholly punitive in nature, pursued by the Massachusetts Attorney General in an effort to achieve

her admitted goal of shutting down Starion and every other company like it.



2
    The Settlement Agreement is attached hereto as “Exhibit B”.
                                                    5
               Case 18-50932-MFW           Doc 2-1       Filed 11/14/18   Page 10 of 73



                                             ARGUMENT

          Plaintiffs have satisfied its burden to justify the issuance of a temporary restraining order

against Defendants’ improper and unlawful acts. The Court is empowered to issue a temporary

restraining order pursuant to Federal Rule of Civil Procedure 65(b), made applicable to this

proceeding by Bankruptcy Rule 7065. Fed. R. Civ. P. 65(b). This Court also has the power

pursuant to section 105(a) of the Bankruptcy Code to “issue any order, process, or judgment that

is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” See 11 U.S.C. §

105(a).

          The standards for obtaining a temporary restraining order and a preliminary injunction are

essentially the same. Tootsie Roll Indust., Inc. v. Sathers, Inc., 666 F. Supp. 655, 658 (D. Del.

1987). A party must show (1) a reasonable likelihood of success on the merits; (2) that it will be

irreparably harmed without such relief; (3) that such harm outweighs the potential harm to the

nonmoving party; and (4) that granting the relief is in the public interest. Id.; United States v. Bell,

414 F.3d 474, 478 n.4 (3d Cir. 2005); Kos Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d

Cir. 2004). Courts must balance “the probabilities of ultimate success at final hearing with the

consequences of immediate irreparable injury” in determining whether to approve injunctive relief.

Broadstripe, LCC v. Nat’l Cable Television Coop. Inc. (In re Broadstripe, LLC), 402 B.R. 646,

655 (Bankr. D. Del. 2009) (citation and internal quotations omitted). All four factors are satisfied

here.

I.           Plaintiffs Will Suffer Irreparable Harm If Injunctive Relief Is Not Granted

          Plaintiffs will be forced out of business if the relief is not granted. For this reason, it is

entitled to injunctive relief. See Hertz Corp. v. ANC Rental Corp.(In re ANC Rental Corp.), 2002

U.S. Dist. LEXIS 9409, at *6 (D. Del. May 22, 2002). Plaintiffs cannot continue to operate their

business without the flow of funds necessary to purchase wholesale power. This Circuit has held
                                                     6
             Case 18-50932-MFW           Doc 2-1     Filed 11/14/18     Page 11 of 73



that “[w]here the economic loss involved would be so great as to threaten destruction of the moving

party’s business, a preliminary injunction should be issued to maintain the status quo.” N.W.

Controls v. Outboard Marine Corp., 317 F. Supp. 698, 703 (D.Del. 1970).

         The attachment and injunction against payment of Debtors’ monies in the possession of

National Grid and Eversource will put Debtors out of business and cause twenty-seven people to

be out of work. Debtors do not have any extra capital to keep its business running without the

benefit of the money due to it, some $30.6 million in total. As described above, Debtors must

purchase energy on the wholesale market to supply energy to its customers. This expenditure costs

millions of dollars, and without money flowing into the company, Debtors will not be able to

purchase energy and thus, no energy will be available for its approximate 47,000 customers.

II.         Plaintiffs Are Likely to Succeed on the Merits

         The Complaint and declaration set forth facts establishing that there is a reasonable

likelihood that Plaintiffs will succeed on the merits of the claims set forth in the Complaint,

including (i) violation of section 362(a) of the Bankruptcy Code; (ii) injunctive relief under section

105(a) of the Bankruptcy Code; and (iii) injunctive relief under section 542(a) of the Bankruptcy

Code.

      A. Defendants’ Possession of Debtors’ Assets Violates Section 362 of the Bankruptcy

         Code


         Section 362(a)(3) prohibits any act to “obtain possession of” or “exercise control over”

property of the debtor’s estate. 11 U.S.C. § 362(a)(3). A debtor’s rights and interests in its assets

in the form of funds is clearly property of the debtor’s estate” expressly protected against

termination or other interference by section 362(a)(3) of the automatic stay. See 11 U.S.C. §

362(a)(3) (the automatic stay protects against “any act to obtain possession of property of the estate

                                                 7
               Case 18-50932-MFW           Doc 2-1      Filed 11/14/18     Page 12 of 73



or of property from the estate or to exercise control over property of the estate”); see also 3-362

Collier on Bankruptcy § 362.03 (16th ed. rev. 2016).

          Accordingly, once the debtor files its chapter 11 case, section 362(a)(3) of the stay prohibits

any act by the non-debtor that deprives the debtor of its property. Such acts are automatically

stayed, even if they might otherwise be authorized by contract or state law.

       B. Turnover of Property of the Estate

          Section 542 of the Bankruptcy Code “requires an entity in possession of property of the

estate to deliver the property … to the trustee.” Am. Home Mortgage Corp. v. Showcase of Agents,

L.L.C. (In re American Home Mortg. Holding), 458 B.R. 161, 169 (Bankr. D. Del. 2011). Here,

because the funds held by National Grid and Eversource are property of the estate, it must be

turned over pursuant to section 542.

          In this case, as discussed above, the funds held by National Grid and Eversource is the

Debtors’ property. It is undisputed that these funds belong to Debtors unconditionally. As such,

Defendants must turn over this property, and their continued possession of the funds interferes

with the property rights of the Debtors’ estate, and violates the automatic stay imposed by section

362(a)(3) of the Bankruptcy Code.

III.         The Balance of Hardships and Public Interest Clearly Favor Injunctive Relief

          As described above, unless Defendants are enjoined from violating the automatic stay

under section 362 of the Bankruptcy Code and compelled to turn over the funds, Plaintiffs will

suffer immediate and irreparable harm. Debtors will go out of business without receiving the funds

owed to it and will be completely unable to operate their business. As an energy supplier, Debtors

purchase energy on the wholesale market and supplies that energy to its customers. If Debtors lack

funds, it loses its purchase ability, and therefore will be unable to purchase power, and its



                                                    8
             Case 18-50932-MFW           Doc 2-1     Filed 11/14/18     Page 13 of 73



customers will be automatically transitioned back to the utility for basic service. The fact is that

Starion must use the funds that flow to it from National Grid and Eversource in order to purchase

the energy it needs each month to supply energy to its customers.

       Further, without the funds from National Grid and Eversource, Debtor will be unable to

pay salary and benefits for its twenty-seven employees and will ultimately be forced to lay off its

employees. It will likewise be unable to pay its creditors and have to decide which to pay and not

pay, but ultimately ceasing to make any payments.

       On the other hand, Defendants will not be harmed at all if the injunction is granted. The

Commonwealth will remain in the same position it has been before, and National Grid and

Eversource will resume the status quo of paying Debtors the funds due to it on regular intervals.

The Commonwealth claimed in the state court below that it was concerned about recovering a

potential judgment because of concern that Debtors may leave the Commonwealth to avoid

judgment. However, Debtors have not taken any action to remove itself from the Commonwealth

and has no intention of so doing.

       The Third Circuit has noted that as a practical matter, “if a plaintiff demonstrates both a

likelihood of success on the merits and irreparable injury, it almost always will be the case that the

public interest will favor the plaintiff.” Am. Tel. & Tel. Co. v. Winback &Conserve Program, Inc.,

42 F.3d 1421, 1427 n.8 (3d Cir. 1994). Withholding Debtors’ assets does not serve the public

interest in any way. Rather, it harms the public interest. Indeed, if the injunction is not granted,

Debtors will be forced out of business and its customers will lose their preferred energy supplier.

Further, Debtors’ employees, approximately twenty-seven people, will lose their jobs should the

injunction be denied.




                                                 9
            Case 18-50932-MFW          Doc 2-1      Filed 11/14/18    Page 14 of 73



                                        CONCLUSION

       For the foregoing reasons, Starion Energy, Inc. respectfully requests that the Court issue a

temporary restraining order and preliminary injunction (a) staying, restraining, and enjoining the

Defendants from withholding Debtors’ assets, (b) enjoining Defendants from violating the

automatic stay provisions of section 362 of the Bankruptcy Code; and (c) and order compelling

the Defendants to turn over the withheld assets to Debtors.

Dated: November 14, 2018           GELLERT SCALI BUSENKELL & BROWN, LLC
       Wilmington, Delaware
                                     /s/ Michael Busenkell
                                     Michael Busenkell (No. 3933)
                                     Ronald S. Gellert (No. 4259)
                                     Sarah M. Ennis (No. 5745)
                                      1201 N. Orange St., Ste. 300
                                     Wilmington, Delaware 19801
                                     Phone: (302) 425-5806 Facsimile:
                                     (302) 425-5814
                                     Email: mbusenkell@gsbblaw.com
                                            rgellert@gsbblaw.com
                                            sennis@gsbblaw.com
                                      Proposed Attorneys for Starion Energy, Inc. Debtors and
                                      Debtors-in­ Possession




                                               10
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 15 of 73




                    EXHIBIT A
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 16 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 17 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 18 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 19 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 20 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 21 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 22 of 73




                    EXHIBIT A
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 23 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 24 of 73




                    EXHIBIT B
               Case 18-50932-MFW       Doc 2-1    Filed 11/14/18   Page 25 of 73




Docket No. X03 HHD-CV-XX-XXXXXXX-S

LYDIA GRUBER,                               :      SUPERIOR COURT
on behalf of herself and all others         :
similarly situated,                         :      JUDICIAL DISTRICT OF HARTFORD
        Plaintiff,                          :
                                            :
         v.                                 :
                                            :
STARION ENERGY, INC.                        :
     Defendant.                             :

                                 SETTLEMENT AGREEMENT

                                         DEFINITIONS

         1.      As used in this Settlement, the following terms have the meaning specified

below:

              a. “Action” means the action entitled Gruber v. Starion Energy, Inc., Docket

                 No. HHD-CV-XX-XXXXXXX-S, pending in the Connecticut Superior Court at

                 Hartford.

              b. “Claims Period” shall mean the period of time during which the Settlement

                 Class Members must file a Claim Form and shall begin within 20 days of

                 the Notice Date and shall conclude on the later of: (i) the Effective Date or

                 (ii) one-hundred and twenty (120) days following the Notice Date.

              c. “Class Member(s)” means all persons who are members of the Class as

                 described in Paragraph 20 of this Settlement.

              d. “Class Period” shall mean the entire period during which Defendant sold

                 electricity supply to Class Members in any of the Service Territories.
     Case 18-50932-MFW      Doc 2-1       Filed 11/14/18   Page 26 of 73




e. “Class Representatives” shall mean Lydia Gruber, Louise Ferdinand,

      Melissa   Penellatore,   Diana Windley,       Case    Martin,   and   Douglas

      Siedenburg.

f. “Complaint” means the Class Action Complaint dated January 30, 2017,

      which has a Return Date of February 21, 2017.

g. “Court” means the Connecticut Superior Court, Judicial District of Hartford.

h. “Defendant’s Counsel” means Keith E. Smith and Charles A. Zdebski of

      Eckert Seamans Cherin & Mellott, LLC, Two Liberty Place, 50 South 16th

      St., 22nd Floor, Philadelphia, PA 19102.

i.    “Defendant” or “Starion” means Starion Energy, Inc., acting by itself and

      through its subsidiaries and related entities, including but not limited to

      Starion Energy PA, Inc., and Starion Energy NY, Inc.

j.    “Effective Date” of the Settlement shall occur after the Court has entered

      its Final Approval Order and such order has become final upon the later

      of: (1) the period within which to file an appeal has expired without the

      filing of any appeal, or (2) in the event that an appeal from the Final

      Approval Order is filed, a final order has been entered disposing of the

      appeal and any time for seeking leave to appeal or times for further appeal

      has expired..

k. “Escrow Account” means an interest-bearing account established by

      Plaintiffs’ Counsel in accordance with the terms and conditions set forth in

      Paragraphs 27-28 of this Settlement.


                                      2
     Case 18-50932-MFW      Doc 2-1       Filed 11/14/18   Page 27 of 73




l.    “Final Fairness Hearing” means the hearing in the Action for the Court to

      consider final approval of this Settlement and the entry of Judgment.

m. “Judgment” means the Final Judgment to be entered in the Action in

      connection with the Settlement after the Final Fairness Hearing.

n. “Notice” means the Notice of Pendency of Proposed Settlement of Class

      Action, Settlement Hearing and Fee and Expense Application to be sent to

      Class Members, which will be sent to Class Members pursuant to the

      Preliminary Approval Order.

o. “Notice Date” shall mean the date, not more than 45 days after the entry of

      the Preliminary Approval Order, when Notice to the Class shall be

      substantially complete.

p. “Plaintiff” means Lydia Gruber.

q. “Preliminary Approval Order” means the Order Preliminarily Approving

      Settlement and Providing for Notice to the Class Members.

r. “Proposed Class Counsel” means Robert A. Izard, Craig A. Raabe and

      Seth R. Klein of Izard, Kindall & Raabe, LLP, 29 South Main St, Suite 305,

      West Hartford, CT, 06107 and Jeremy Heisler, Andrew Melzer, Michael D.

      Palmer and David Tracey, of Sanford Heisler Sharp, LLP, 1350 Avenue of

      the Americas, 31st Floor, New York, NY, 10019.

s. “Released claims” means all claims and other matters released in and by

      Paragraphs 41-44 of this Settlement.




                                      3
 Case 18-50932-MFW         Doc 2-1       Filed 11/14/18   Page 28 of 73




t. “Released Parties” means Starion and each of its present and former

     parents, subsidiaries, divisions, affiliates, predecessors, successors and

     assigns and all of the present and former directors, officers, employees,

     agents, attorneys, and shareholders of Starion and each of its and their

     present   and    former   parents,       subsidiaries,   divisions,   affiliates,

     predecessors, successors and assigns.

u. “Releasing Parties” means Plaintiff and the Class Members who have not

     opted out of the Settlement and each of their respective spouses,

     executors, representatives, heirs, predecessors, successors, bankruptcy

     trustees, guardians, wards, joint tenants, tenants in common, tenants by

     the entirety, co-borrowers, agents, attorneys and assigns, and all those

     who claim through them or who assert claims on their behalf.

v. “Service Territories” means Connecticut, District of Columbia, Delaware,

     Illinois, Maryland, Massachusetts, New Jersey, New York, Ohio and

     Pennsylvania.

w. “Settlement Administrator” means the entity retained by Plaintiffs to

     provide notice of the proposed settlement to Class Members and to

     administer the claims and settlement fund distribution process.

x.   “Settlement Fund” means the $2,580,000.00 to be paid by Starion and

     placed in escrow in accordance with the terms of this Settlement.

y. “Settling Parties” means Plaintiff and Defendant.




                                     4
           Case 18-50932-MFW       Doc 2-1       Filed 11/14/18   Page 29 of 73




                                      RECITALS

GRUBER FEDERAL CASE

      2.     Plaintiff, on behalf of herself and all others similarly situated, commenced

an action captioned Gruber v. Starion energy, Inc., Docket No. 3:14-cv-01828, on or

about December 5, 2014, in the United States District Court for the District of

Connecticut. Plaintiff filed an Amended Complaint in that docket on April 28, 2015 (the

“Gruber Federal Complaint”).      Defendant moved to dismiss the Gruber Federal

Complaint on June 22, 2015; Plaintiff opposed Defendant’s motion on July 13, 2015;

and the Court held oral argument and denied Defendant’s motion on August 13, 2015.

      3.     In connection with the Gruber Federal Complaint, the parties conducted

extensive document and fact discovery, including production of approximately 5000

pages of documentation by Starion (including relevant financial and transactional

spreadsheets) and fact depositions of Plaintiff Gruber and of Thomas Stiner,

Defendant’s CFO and corporate designee.

      4.     The parties also conducted extensive expert analyses and discovery in

connection with the Amended Federal Complaint, including service of an expert report

and damages analysis by Plaintiff and the deposition of one of Plaintiff’s retained

experts by Defendant.

WINDLEY FEDERAL CASE

      5.     On or about November 13, 2014, Diana Windley, a New York resident,

commenced an action captioned Diana Windley v. Starion Energy, et al., Docket No.

1:14-cv-09053, in the United States District Court for the Southern District of New York


                                             5
              Case 18-50932-MFW     Doc 2-1       Filed 11/14/18   Page 30 of 73




(“Windley Action”). Plaintiff filed amended complaints on or about February 26, 2015,

August 24, 2015, and September 28, 2015, which, among other things, added New

Jersey resident Douglas Siedenburg and Massachusetts resident Case Martin as

plaintiffs.

        6.     On or about November 2, 2015, Defendant moved to dismiss the Windley

Action. Plaintiff opposed Defendant’s motion on November 24, 2015, and the Court

held oral argument on December 17, 2015. On January 8, 2016, the court dismissed

Douglas Siedenburg’s claims, but otherwise denied Defendant’s motion.

        7.     On January 27, 2016, Douglas Siedenburg filed a Motion for Clarification

of Order of Dismissal and requested that the court issue a Rule 54(b) certification

permitting him to immediately appeal. On or about March 4, 2016, the court denied the

motion, requiring Mr. Siedenburg to postpone his appeal.

        8.     The parties in the Windley Action conducted extensive document and fact

discovery, including production of approximately 3000 pages of documentation by

Starion and fact depositions of Diana Windley and Case Martin.

SETTLEMENT NEGOTIATIONS

        9.     Plaintiff and Defendant engaged in several negotiation sessions, both

telephonically and in-person, concerning the allegations in the Gruber Federal

Complaint and Windley Action, including two in-person mediation sessions on October

26, 2016, and November 7, 2016, before Judge Diane M. Welsh (Ret.), United States

Magistrate Judge for the Eastern District of Pennsylvania.




                                              6
             Case 18-50932-MFW       Doc 2-1       Filed 11/14/18   Page 31 of 73




       10.    The parties reached a settlement in principle at the November 7, 2016,

mediation session of the Class Claims. The parties thereafter signed a memorandum of

understanding dated December 29, 2016. For non-substantive reasons unrelated to the

merits of Plaintiff’s claim, and with the informed consent of United States District Court

Judge Stefan R. Underhill (the presiding judge in the Gruber federal action), Plaintiff

agreed, inter alia, that Plaintiff would withdraw the Gruber Federal Complaint and file a

substantively identical state complaint in Connecticut state court.

       11.    On December 22, 2016, the Windley Action was stayed based upon the

parties’ settlement negotiations.

CONNECTICUT SUPERIOR COURT CLASS ACTION

       12.    Plaintiff subsequently initiated this Action on or about January 30, 2017,

by filing the State Complaint in the Superior Court for the Judicial District of Hartford.

       13.    In the State Complaint, Plaintiff alleges that she entered into a contract

with Defendant for electricity supply which permitted Defendant to charge a variable rate

that fluctuated to reflect changes in wholesale power market. Plaintiff further alleges

that the variable rates Starion in fact charged her – and other variable rate customers in

the Service Territories – were not, in fact, connected to the wholesale price for power.

Instead, the rates went up to match spikes in the underlying market price but remained

at the inflated rate even after the wholesale power price dropped, leading to premiums

greater than the wholesale price itself.     The Complaint alleges that these practices

constituted (i) a violation of the unfair trade practices statutes in Connecticut and each




                                               7
               Case 18-50932-MFW     Doc 2-1       Filed 11/14/18   Page 32 of 73




of the other Service Territories as well as (ii) a violation of the covenant of good faith

and fair dealing.

         14.    Starion denies the allegations of the Complaint and believes that the

claims in the Action are without merit. Nevertheless, for the purpose of avoiding the

burden, expense, risk, and uncertainty of continuing to litigate the Action, and for the

purpose of putting to rest the controversies raised or which could have been raised in

the Action, and without any admission of any liability or wrongdoing whatsoever, Starion

desires to settle the Action and all claims asserted or which could have been asserted in

or subsumed by the Action on the terms and conditions set forth in this Settlement.

         15.    Plaintiff, the Class Representatives, and Proposed Class Counsel believe

that the claims asserted in the Action have merit. Plaintiff, the Class Representatives,

and Proposed Class Counsel, however, recognize and acknowledge the risks, expense

and length of continued proceedings necessary to prosecute the Action against Starion

through motion practice, trial, and potential appeals. Proposed Class Counsel have

also taken into account the uncertain outcome and the risks of further litigation, the

difficulties and delays inherent in such litigation, and Defendant’s ability to pay a

judgment substantially in excess of the Settlement. Proposed Class Counsel believe

that the Settlement confers substantial benefits upon the Settlement Class. Plaintiff, the

Class Representatives, and Proposed Class Counsel have determined that the

Settlement is fair, reasonable, and adequate, and in the best interests of the Settlement

Class.




                                               8
            Case 18-50932-MFW       Doc 2-1       Filed 11/14/18   Page 33 of 73




      16.    The Settling Parties, by and through their respective duly authorized

counsel of record, hereby agree that the Action, and all matters and claims in the

Complaint, and all matters and claims arising out of or related to the allegations or

subject matter of the Complaint and Action, shall be settled, compromised, and

dismissed, on the merits and with prejudice, upon the below terms and conditions.

                             TERMS OF THE SETTLEMENT

      17.    In consideration of the complete and final settlement of the Action, and

under the terms and conditions herein, the Settling Parties agree as follows.




                                              9
            Case 18-50932-MFW       Doc 2-1     Filed 11/14/18   Page 34 of 73




Settlement Consideration

      18.     Monetary Consideration:     Subject to approval by the Court, the total

monetary consideration to be provided by Defendant pursuant to the Settlement shall be

two million, five hundred and eighty thousand dollars ($2,580,000.00). The Settlement

Fund shall include all sums to be paid for a complete release of all claims of the Class

and as to all Service Territories, including all attorneys’ fees, attorneys’ costs, and

notice and claims administration costs, all as to be approved by the court. Starion will

advance the cost of Notice to the Class as set forth in Paragraphs 21-26 below.

Payment of the remainder of the Settlement Fund shall be made following the

conclusion of the Claims Period and within ten (10) days of the Claims Administrator

providing the parties with a declaration that the Claims Administration of the class

settlement is complete, which declaration shall include a summary of the claims made

and a spreadsheet of the amounts to be distributed to each Claimant.

      19.     Non-Monetary Consideration:       Starion agrees to the entry of injunctive

relief in the form of contract language modification to its variable rate contracts, which

contract modifications shall be subject to regulatory approval. The variable rate

contract’s language in each jurisdiction in the Service Territories shall be modified to

include a prominently-displayed provision stating that savings under the contract are not

guaranteed.    The variable rate contracts in the Service Territories will be further

modified to include a provision that provides further explanation of market conditions to

identify the specific electricity service markets in which Starion operates that may be

factors in Starion’s determination of electricity rates. This provision and the injunctive


                                           10
               Case 18-50932-MFW         Doc 2-1      Filed 11/14/18   Page 35 of 73




relief to be agreed upon shall be conditioned upon Starion obtaining regulatory approval

of the contract modifications, if necessary, in each jurisdiction in which it operates and in

which the contract language will be in effect.            Regulatory approval of any contract

modifications shall take precedence over injunctive relief, and the parties agree to seek

modification of any injunctive relief to comply with the requirements of any regulatory

agency. The injunction will provide that Starion has six months from the Effective Date

to seek regulatory approval, if necessary, to implement any agreed upon variable rate

contract modifications. The injunction relief will expire three years from the Effective

Date.    The Parties additionally agree to the releases and covenants set forth in

Paragraphs 41-44 below.



Certification of the Settlement Class

        20.      For settlement purposes only, the Settling Parties agree to request that

the Court certify a Settlement Class defined as follows:

              All persons who were or are customers of Starion Energy, Inc.;
              Starion Energy PA, Inc.; or Starion Energy NY, Inc. in Connecticut,
              the District of Columbia, Delaware, Illinois, Maryland,
              Massachusetts, New Jersey, New York, Ohio, or Pennsylvania, and
              were enrolled in a Starion variable rate electric plan at any time
              within the applicable statutes of limitations preceding the filing of
              this action through and including the date upon which the Court
              issues the Preliminary Approval Order. (the “Class”).

              Excluded from the Settlement Class are Starion Energy, Inc.;
              Starion Energy PA, Inc.; or Starion Energy NY, Inc.; any of their
              respective parents, subsidiaries, or affiliates; any entity controlled
              by any of them; any officer, director, employee, legal
              representative, predecessor, successor, or assignee of Starion
              Energy, Inc.; Starion Energy PA, Inc.; or Starion Energy NY, Inc.;


                                                 11
                Case 18-50932-MFW        Doc 2-1     Filed 11/14/18   Page 36 of 73




               and any current or former customer who previously received from
               Starion Energy, Inc.; Starion Energy PA, Inc.; or Starion Energy
               NY, Inc. any payment resolving a claim similar to those asserted in
               the Class Actions; any current or former customer who is party to a
               Starion variable rate electric plan contract that contains an
               arbitration clause (unless the customer expressly waives any and
               all arbitration rights that may exist under that arbitration clause);
               and the judicial officers assigned to this litigation; and members of
               their staffs and immediate families.

Starion agrees to waive any arbitration clause that may exist in any Claimant’s contract

only with regard to Claimants who submit valid Claim Forms that waive the Claimant’s

own arbitration rights and only for the period of time covered by the Class Period, and

for no other persons or time periods whatsoever.


Preliminary Approval & Notice to the Class

         21.      The Parties shall file a motion for preliminary approval in the Action, which

motion shall attach this Settlement. The Parties shall request that, after the Notice is

given, the Court, in accordance with Section 9-9 of the Connecticut Rules of Court hold

the Final Fairness Hearing and finally approve the Settlement and enter the Judgment.

At or after the Final Fairness Hearing, Proposed Class Counsel will request that the

Court approve the proposed Plan of Allocation, the Fee and Expense Application and

the Class Representatives’ Case Contribution Awards.

         22.      Plaintiff shall retain a Settlement Administrator to be approved by the

Court.

         23.      The parties will cooperate in developing a form of notice acceptable to the

Settlement Administrator and the court that will provide a fair, reasonable and adequate




                                                12
            Case 18-50932-MFW       Doc 2-1      Filed 11/14/18   Page 37 of 73




notice to class members in the most efficient and cost-effective manner possible. The

notice may include postcard notice to class members at the best available address and

notice by email where reliable email addresses are available.

      24.    Starion will cooperate with Proposed Class Counsel and the Settlement

Administrator to provide class member data for notice and claims purposes in a form

that the data can be utilized by plaintiffs’ experts and/or the Settlement Administrator in

providing notice to class members and for administering the class settlement and

Settlement Fund distribution. To the extent within its custody or control, Starion, within

ten (10) business days of the entry of the Preliminary Approval Order and to the extent

not previously provided, shall provide Plaintiff with the following information from its

business records for each class member: (a) name; (b) current, or most recent,

address; (c) and working email addresses, where Starion has them.

      25.    Within thirty (30) days of the entry of the Preliminary Approval Order, the

Settlement Administrator shall (a) post the Class Notice, substantially in the form shown

as Exhibit A, on a dedicated Settlement Website; (b) send the email notice, substantially

in the form shown in Exhibit B, to all Class Members for whom Defendant provided an

email address pursuant to Paragraph 24 above or for whom an email address is

otherwise available; and (c) mail a copy of the postcard notice, substantially in the form

shown in Exhibit C, to all Class Members for whom Defendant did not provide an email

address but for whom mailing addresses are available. To the extent that any email

notice pursuant to clause (b) above is returned to the Settlement Administrator as

undeliverable, the Settlement Administrator shall send postcard notice to such Class


                                            13
             Case 18-50932-MFW     Doc 2-1      Filed 11/14/18   Page 38 of 73




Member(s) where a mailing address is available within ten (10) days of the notification

of non-delivery. Notice to the Class shall be substantially completed by the Notice Date.

       26.    It is expressly understood and agreed to by Settling Parties that neither

Plaintiff, nor Class Representatives, nor Proposed Class Counsel are responsible for

payment of the fees, costs, or expenses associated with effectuation of notice. The

Settlement Administrator shall be paid from the Settlement Fund Escrow Account.



Establishment of the Settlement Fund

       27.    Within ten (10) business days of the entry of the Preliminary Approval

Order, Plaintiff shall establish an escrow account into which Plaintiff shall deposit all

payments made by Defendant under this Settlement as provided pursuant to paragraph

18..

       28.    Except as provided pursuant to paragraphs 33-36 below, funds in the

escrow account shall be kept in a federally-insured account or invested in instruments

backed by the full faith and credit of the United States Government or fully insured by

the United States Government or an agency thereof (the “Instruments”), and shall

reinvest the proceeds of these Instruments as they mature in similar Instruments at their

current market rates.   Any fees to be paid to third parties in connection with the

investment of the Settlement Fund as required by the terms of this Paragraph will be

paid from the Settlement Fund.




                                           14
             Case 18-50932-MFW      Doc 2-1      Filed 11/14/18   Page 39 of 73




       29.    No monies shall be disbursed from the Settlement Fund, except as

provided in this Settlement, by an order of the Court, or by the joint written instructions

of Defendants’ Counsel and Proposed Class Counsel.

       30.    The Settlement Fund held in the Escrow Account shall be deemed and

considered to be in custodia legis of the Court, and shall remain subject to the Court’s

jurisdiction, until such time as such funds shall be distributed pursuant to the Settlement

or further order of the Court.

       31.    The Parties agree to treat the Settlement Fund at all times as a “qualified

settlement fund” within the meaning of United States Treasury Reg. § 1.468B-1. All

taxes (including any estimated taxes, interest or penalties) arising with respect to the

income earned by the Settlement Fund, including any taxes or tax detriments that may

be imposed upon Defendant and Defendant’s Counsel with respect to income earned

by the Settlement Fund for any period during which the Settlement Fund does not

qualify as a “qualified settlement fund” for the purpose of federal or state income taxes

(“Taxes”) shall be paid out of the Settlement Fund.         Defendants and Defendant’s

Counsel shall not have any liability or responsibility for the Taxes. The Settlement Fund

shall indemnify and hold Defendants and Defendant’s Counsel harmless for Taxes

(including, without limitation, Taxes payable by reason of any such indemnification).

Further, Taxes and expenses incurred in connection with the preparation of any tax

returns or compliance with tax laws shall be treated as, and considered as, Third Party

Notice and Claim Administration Costs and shall be timely paid out of the Settlement

Fund without prior order from the Court. Defendant and its counsel are not responsible


                                            15
              Case 18-50932-MFW        Doc 2-1      Filed 11/14/18   Page 40 of 73




and shall not have any liability for the administration of the Settlement Fund. The

Parties agree to cooperate with each other and with their respective tax attorneys and

accountants to the extent reasonably necessary to carry out the provisions of this

Section.

       32.      In the event that the Judgment is not entered or, if it is entered, it does not

become final, or if the Settlement is voided pursuant to Paragraphs 37-40 hereof, the

then-existing Settlement Fund (less amounts then due and owing for Third Party Notice

and Claims Administration Costs) shall be returned and paid to Defendant free and

clear of any further obligations pursuant to this Settlement.

Distribution From the Settlement Fund

       33.      Prior to the Effective Date, Proposed Class Counsel may only direct the

disbursement of money from the Settlement Fund for the following purposes:

             a. Payment of costs reasonably incurred by the Settlement Administrator for

                the purposes of providing Notice to the Class in accordance with the terms

                of this Settlement, on an as-incurred basis;

             b. For payment of taxes and expenses of the Settlement Fund.

       34.      The parties will cooperate in developing a claim form acceptable to the

Settlement Administrator and the court that will provide a method for the Claimant to

provide the information required of the Settlement Administrator to process the Claim

Form and make distributions from the Common Fund in the most efficient and cost-

effective manner possible (the “Claim Form”). The Claim Form will require the Claimant

to sign (or, in the case of claims made on-line on the Claims Administrator’s website,


                                               16
              Case 18-50932-MFW        Doc 2-1     Filed 11/14/18   Page 41 of 73




electronically sign), the Claim Form with an attestation under penalty of perjury that: (i)

they (or their business) are/were a named account holder with Starion Energy, Inc.;

Starion Energy PA, Inc.; or Starion Energy NY, Inc. during the Class Period; (ii) they did

not already receive a payment resolving a claim similar to those asserted in the Class

Actions; (iii) they did not have and are not now seeking to have their account balance

discharged due to bankruptcy or receivership; and (iv) they acknowledge that

submission of the Claim Form waives any opt-out rights that they may otherwise have.

To be considered valid and timely, all Claim Forms must be postmarked or electronically

submitted during the Claims Period.

       35.      Within thirty (30) days of the Effective Date, Starion shall provide Plaintiff

with the total number of kwh of power that each Class Member who submitted a valid

Claim Form used during each “Eligible Month” (defined in paragraph 36(d) below).

       36.      After   Effective   Date,   Proposed    Class   Counsel    may      direct   the

disbursement of money from the Settlement Fund for the following additional purposes:

             a. For payment of the costs reasonably incurred by the Settlement

                Administrator for purposes of notice and claims administration, on an as-

                incurred basis.

             b. As provided in paragraph 47, for the payment of any court-approved

                awards to Class Representatives;

             c. As provided in Paragraph 46, for payment of any court-approved awards

                of attorneys’ fees and/or expenses to Proposed Class Counsel.




                                              17
 Case 18-50932-MFW           Doc 2-1    Filed 11/14/18   Page 42 of 73




d. For payment of shares of the Settlement Fund (net of all attorneys’ fees

   and expenses) to Class Members who have submitted valid Claim Forms,

   based upon the power used by each claimant in each “Eligible Month”

   multiplied by the amount of the over or under charge in each month to

   determine an amount of damages for each class member each month.

   The “Eligible Months” shall be agreed upon by the parties based upon a

   simple calculation of the months in which Starion’s electricity sales

   exceeded its total costs plus margin.         In the event that claims made

   exceed the value of the net Settlement Fund after deducting all Settlement

   Costs (including the costs of notice and administration of the settlement

   and attorneys’ fees and costs incurred by Class Counsel and Service

   Awards as may be approved by the Court), each Claimant would receive a

   pro rata share of the net Settlement Fund based on his or her calculated

   loss. However, Claimants whose calculated loss totals less than $3 will

   not receive any payment. Distribution of the Common Fund may include

   electronic payments in a manner proposed by the Claims Administrator

   and approved by the Court.

e. As provided in paragraphs 50-52, for payment of any portion of the

   Settlement Fund remaining after all other obligations have been satisfied

   to a cy pres recipient.




                                   18
             Case 18-50932-MFW       Doc 2-1      Filed 11/14/18   Page 43 of 73




Termination of Settlement

       37.    If the Court does not certify the Settlement Class, or changes or alters the

composition of the Settlement Class in any way not acceptable to Defendant or

Plaintiffs, in their sole discretion, or otherwise fails to enter a Final Approval Order

substantially in the form attached hereto as Exhibit D, Defendant and Plaintiffs each

shall have the right to terminate the Settlement by serving on the opposing Settling

Party and filing with the Court a notice of termination within ten (10) days of its receipt of

notice of the Court’s ruling.

       38.    Plaintiff and Defendant shall cooperate to achieve approval of the

Settlement.   In the event that the Court does not approve the Settlement, and the

Court’s determination is upheld on appeal to the highest applicable judicial authority, the

Settlement shall terminate and shall be void and of no further effect. Any certification of

the Settlement Class by the Court will be vacated; and the Settling Parties will be

returned to their positions quo ante with respect to all facets of the Action.

       39.    In the event of a termination, the balance of the Escrow Account shall be

immediately refunded and remitted to Defendant. Defendant shall have no right to seek

reimbursement from Plaintiffs or Proposed Class Counsel for any funds distributed from

the Escrow Account or for money spent or costs incurred for Notice or Claims

Administration.

       40.    The Agreement and the settlement may be voided, at the election of

Starion and in its sole discretion, if Settlement Class Members with claims for Damage

Remedy totaling more than $250,000.00 have opted out of the Settlement Class.


                                             19
             Case 18-50932-MFW       Doc 2-1      Filed 11/14/18   Page 44 of 73




Copies of all opt-out forms received shall be delivered to counsel for Defendant no later

than fourteen days before the Final Fairness Hearing.



Releases

       41.    As of the Effective Date, the Releasing Parties, and each of them, shall be

deemed to have fully released and forever discharged the Released Parties, and each

of them, of and from any and all rights, claims, liabilities, action, causes of action, costs

and attorneys’ fees, demands, damages and remedies, known or unknown, liquidated

or unliquidated, legal, statutory, declaratory or equitable, that Releasing Parties ever

had, now have, or may have in the future, that result from, arise out of, are based upon,

or relate to in any way the conduct, omissions, duties or matters alleged or that could

have been alleged in the Complaint, concerning variable rates for electricity supply

during the Class Period.

       42.    Plaintiff, Class Representatives, and other Class Members may hereafter

discover facts other than or different from those that they know or believe to be true with

respect to the subject matter of the claims released pursuant to the terms of this

Paragraph, or the law applicable to such claims may change. Nonetheless, Plaintiff,

Class Representatives and each Class Member who does not opt-out expressly agrees

that, as of the Effective Date, he/she shall have waived and fully, finally, and forever

settled and released any known or unknown, suspected or asserted or unasserted,

liquidated or unliquidated, contingent or non-contingent claims with respect to all of the

matters described in or subsumed by this Paragraph and Paragraph 41 of this


                                             20
             Case 18-50932-MFW       Doc 2-1     Filed 11/14/18   Page 45 of 73




Settlement. Further, each of those individuals agrees and acknowledges that he/she

shall be bound by this Settlement, including by the releases contained in this Paragraph

and in Paragraph 41 of this Settlement, and that all of their claims in the Action shall be

released, whether or not such claims are concealed or hidden; without regard to

subsequent discovery of different or additional facts and subsequent changes in the

law; and even if he/she never receives actual notice of the Settlement, never submits a

Claim Form, or never receives a distribution of funds from the Settlement.             The

foregoing shall be construed to operate as a waiver and release of any and all

provisions, rights and benefits conferred either by Section 1542 of the California Civil

Code, or by any statute of any state or territory of the United States, or principle of

common law, which is similar, comparable, or equivalent to Section 1542 of the

California Civil Code.

       43.    Releasing Parties, and each of them, shall be enjoined from prosecuting

any equitable or legal proceeding against any Released Party with respect to any of the

Released Claims or any of the actions taken by a Released Party that are authorized or

required by this Settlement Agreement or by the Judgment. The Court shall retain

jurisdiction to enforce the judgment, releases, and bar to suits contemplated by this

Settlement and by the Judgment.

       44.    Defendant, and successors in interest thereto, covenants and agrees (i)

not to file or maintain against any Plaintiff(s), Class Representative, Plaintiff’s Counsel,

or Proposed Class Counsel for any claim arising from or related to the prosecution or

resolution of this Action and stipulate and agree that the covenants and agreements


                                            21
             Case 18-50932-MFW       Doc 2-1     Filed 11/14/18   Page 46 of 73




herein shall be a complete defense to any such claims against any Plaintiff(s), Class

Representative, Plaintiff’s Counsel, or Proposed Class Counsel.

No Admission of Liability

       45.    The Parties understand and agree that this Settlement Agreement

embodies a compromise settlement of disputed claims, and that nothing in this

Settlement Agreement, including the furnishing of consideration for this Settlement

Agreement, shall be deemed to constitute any finding of wrongdoing by any of the

Released Parties, or give rise to any inference of wrongdoing or admission of

wrongdoing or liability in this or any other proceeding. This Settlement Agreement and

the payments made hereunder are made in compromise of disputed claims and are not

admissions of any liability of any kind, whether legal or factual. Moreover, Defendant

specifically denies any such liability or wrongdoing. Neither the fact nor the terms of this

Settlement Agreement shall be offered or received in evidence, in any action or

proceeding for any purpose, except (i) in an action or proceeding arising under this

Settlement Agreement or arising out of or relating to the Preliminary Approval Order or

the Final Order, or (ii) in an action or proceeding where the Releases or the Covenants

Not to Sue provided pursuant to this Settlement Agreement may serve as a bar to the

prosecution of such action or proceeding as well as to any recovery in such action or

proceeding.

Attorneys’ Fees, Expenses and Case Contribution Awards

       46.    Proposed Class Counsel shall petition the Court for reimbursement of

reasonable costs and expenses and for an award of attorneys’ fees, not to exceed one-


                                            22
              Case 18-50932-MFW      Doc 2-1      Filed 11/14/18   Page 47 of 73




third of the Settlement Fund. Defendants will not take any position on any fee motion

submitted by Class Counsel, provided that Class Counsel does not move for an award

of attorneys’ fees in excess of one-third of the Settlement Fund, and Defendants will not

take any position on any motion for reimbursement of litigation expenses reasonably

incurred in prosecuting the Action. Any award of Attorneys’ fees and expenses shall be

paid from the Escrow Account in its entirety within ten (10) days of the Order awarding

fees and expenses.

        47.    Application for Case Contribution Awards. Class Counsel may apply to

the Court for a Case Contribution Award for Class Representatives payable from the

Settlement Fund in an amount not to exceed $2000 each, and Class Representatives

shall be entitled to receive such compensation from the Settlement Fund to the extent

awarded by the Court (or as modified, if necessary, following any appeal). Defendants

expressly agree to take no position with respect to the Case Contribution Award. No

Case Contribution Award may be paid to any Class Representative before the Effective

Date.

        48.    Post-Award Expenses.        Class Counsel may make a supplemental

application to the Court for an award of expenses with respect to post-Settlement

proceedings and administration, and any such award shall be payable from the

Settlement Fund.

        49.    In the event that the Court or any court with appellate jurisdiction over this

Action fails to award attorneys’ fees and expenses pursuant to Paragraph 46 hereof or

to award a Case Contribution Award pursuant to Paragraph 47 hereof, or fails to awards


                                             23
             Case 18-50932-MFW      Doc 2-1        Filed 11/14/18   Page 48 of 73




attorneys’ fees and expenses in the amount sought by Class Counsel or to award Case

Contribution Award in the amount sought by Class Representatives, such decision shall

not provide cause for Plaintiff to withdraw, void or nullify this Settlement Agreement.

Cy Pres Distribution

       50.    If there are funds remaining in the Escrow Account after the distributions

are completed pursuant to Paragraphs 33-36 of this Settlement, the Settlement

Administrator shall distribute all such remaining funds through the cy pres distribution.

All funds resulting from returned or un-cashed checks shall remain in an account

maintained by the Settlement Administrator for six months, at which time the money will

be distributed through the cy pres distribution. In the event that all funds remitted from

Escrow Account to the Settlement Administrator are paid to Class Members, no cy pres

distribution will be made.

       51.    The cy pres shall be distributed to a nonprofit organization(s) selected by

Class Counsel with Defendant’s consent, which shall not be unreasonably withheld, and

approved by the Court. Should the parties be unable to agree on the recipient(s) they

shall present their respective prospective recipients to the Court, with any supporting

materials and argument, and the Court shall decide the recipient(s).

       52.    The cy pres distribution shall be paid as soon as is practicable following

the distribution of funds to Class Members.

General Provisions

       53.    If contacted about this Agreement, the settlement contemplated hereby or

the subject of this settlement, Starion shall refer potential Settlement Class Members to


                                              24
             Case 18-50932-MFW      Doc 2-1      Filed 11/14/18   Page 49 of 73




the Claims Administrator, Class Counsel or the established toll free number and/or

website applicable to this settlement.

       54.    A Special Master will be selected by the Parties and presented to the

Court for approval at the Final Fairness Hearing.            The Special Master shall be

responsible for resolving disputes arising as a result of the claims process, if any. Fees,

if any, of the Special Master shall be paid from the Settlement Fund.

       55.    This Settlement constitutes the entire agreement between and among the

Settling Parties with respect to the settlement of the Action. This Settlement shall not

be construed more strictly against one party than another merely because it may have

been prepared by counsel for one of the Settling Parties, it being recognized that,

because of the arm’s length negotiations resulting in the Settlement, all Settling Parties

hereto have contributed substantially and materially to the preparation of the

Settlement. This Settlement supersedes all prior negotiations and agreements and may

not be modified or amended except by a writing signed by the Settling Parties,

Proposed Class Counsel, and Defendant’s Counsel.

       56.    Each Settling Party to the Settlement warrants that they are acting on their

independent judgment and upon the advice of his, her or its own counsel and not in

reliance upon any warranty or representation, express or implied, of any nature or kind

by any other person, other than the warranties and representations expressly made in

the Settlement. All captions used in the Settlement are for reference and convenience

only and shall not be used in interpreting the Settlement.




                                            25
             Case 18-50932-MFW       Doc 2-1      Filed 11/14/18   Page 50 of 73




       57.    The Settling Parties, Proposed Class Counsel, and Defendant’s Counsel

shall not engage in any conduct or make any statements, directly or indirectly, (a) to

encourage, promote, or solicit Class Members or their counsel to request exclusion from

the Settlement Class or to object to the Settlement.

       58.    The Settlement shall be binding upon, and shall inure to the benefit of, the

Settling Parties, the Class Members, the Releasees, and the respective heirs,

administrators, successors, and assigns of each of them. Except as provided in the

foregoing sentence, nothing in this Settlement is intended to create any legally

enforceable rights in any other person or to make any other person, including, but

without limitation, an agreed-upon recipient of cy pres funds pursuant to Paragraphs 44-

46 of this Settlement, a beneficiary of this Settlement.

       59.    The Settling Parties, Proposed Class Counsel, and Defendant’s Counsel:

(i) acknowledge that it is their intent to consummate this agreement; (ii) agree to

cooperate to the extent reasonably necessary to effectuate and implement all terms and

conditions of this Settlement, and to exercise their best efforts to accomplish the terms

and conditions of this Settlement; and (iii) shall execute all documents and perform any

additional acts necessary and proper to effectuate the terms of the Settlement.

       60.    This Settlement shall be construed, enforced and administered in

accordance with the laws of the State of Connecticut without reference to its conflict of

laws principles.

       61.    All Settling Parties and Class Members submit to the continuing

jurisdiction of the Court for purposes of implementing and enforcing the Settlement.


                                             26
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 51 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 52 of 73




EXHIBIT A
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 53 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 54 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 55 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 56 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 57 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 58 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 59 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 60 of 73
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 61 of 73




EXHIBIT B
                    Case 18-50932-MFW           Doc 2-1     Filed 11/14/18     Page 62 of 73
From: Gruber v. Starion Energy Claims Administrator
To:      «First1» «Last1»
Subject: Notice of Class Action Lawsuit and Proposed Settlement

       NOTICE OF CLASS ACTION LAWSUIT AND PROPOSED SETTLEMENT
 THE COURT HAS AUTHORIZED THIS NOTICE. THIS IS NOT A SOLICITATION FROM A LAWYER.
                  YOU MAY RECEIVE MONEY FROM A SETTLEMENT

•    If you were a customer of Starion Energy, Inc. and paid a variable rate for electric supply
     services, your rights may be affected by this class action settlement.
•    Plaintiffs claim that the variable rates charged by Starion Energy violate the terms of its
     contracts with its customers. The court has not decided who is right or wrong. Instead, the
     parties agreed to settle the case to avoid the risk and cost associated with further litigation.
•    Eligible Class Members who submit a valid Claim Form will be eligible to receive a payment
     from the $2,580,000 settlement fund.
•    Go to [website] for more details.

What is this? This is a Notice of a proposed settlement in a class action lawsuit. This Notice explains your
legal rights.

What is this lawsuit about? This settlement would resolve the lawsuit captioned Gruber v. Starion Energy,
Inc.., Case No. HHD-CV-XX-XXXXXXX-S, filed in the Superior Court of the State of Connecticut. The lawsuit
alleges that Starion Energy falsely claimed in its contracts with customers that its variable rate for electricity
supply services would fluctuate based on the “cost of electricity obtained from all sources,” but in practice
failed to decrease its variable rate when wholesale cost of electricity went down. Starion Energy denies all of
Plaintiff’s claims and says that it did nothing wrong. Starion Energy specifically states that it followed all terms
of its contract with customers, and that Plaintiff’s claims are without factual or legal merit. The Court has not
ruled on the merits of Plaintiff’s claims or Starion Energy’s defenses.

Why am I getting this Notice? You were identified as someone who was a variable electric rate customer of
Starion Energy with regard to a property located in Connecticut, District of Columbia, Delaware, Illinois,
Maryland, Massachusetts, New Jersey, New York, Ohio and Pennsylvania.

What does the settlement provide? Starion Energy has agreed to pay a total of $2,580,000 into a Settlement
Fund. The Settlement Fund will pay cash awards to Class Members who have filed a valid claim, as well as (a)
attorneys’ fees, costs, and expenses; (b) incentive payments to the lead plaintiff and class representatives; and
(c) third party costs to provide notice and to administer the settlement. Upon final approval, individual Starion
Energy customers who have filed a Claim Form (“claimants”) will be eligible to receive a share of the
Settlement Fund based upon the power used by each claimant in each “Eligible Month” multiplied by the
amount of the over- or under- charge in each month (as determined by the parties with assistance from
electricity industry experts) to determine an amount of damages for each class member each month. The
“Eligible Months” shall be based upon a simple calculation of the months in which Starion Energy’s electricity
sales exceeded its total costs plus margin based upon Starion Energy’s financial records. In the event that
claims made exceed the value of the net Settlement Fund after deducting all Settlement Costs (including the
costs of notice and administration of the settlement and attorneys’ fees and costs incurred by Class Counsel and
Service Awards as may be approved by the Court), each Claimant would receive a pro rata share of the net
Settlement Fund based on his or her calculated loss. Because each potential claimant used a different amount of
electricity and because we do not know the number of eligible claimants who will file valid claims, we cannot
estimate the per-person recovery. However, claimants whose calculated loss totals less than $3 will not receive
any payment. The Lead Plaintiff and class representatives will request an incentive payment not to exceed
                    Case 18-50932-MFW         Doc 2-1       Filed 11/14/18   Page 63 of 73
$2,000 each for their work in representing the Class, and Class Counsel will ask the Court to approve an award
up to one-third (33⅓%) of the Settlement Fund for attorneys’ fees, plus costs.

How do I get a payment? To ask for a payment you must complete and submit a Claim Form. You may visit
www.WEBSITE.com to fill out a Claim Form online or to download a Claim Form that you can print. You can
also request that a Claim Form be mailed to you by calling 1-8NN-NNN-NNNN. The deadline to file your
claim online is Month DD, 20YY. If filing a paper claim, you must mail your Claim Form postmarked no later
than Month DD, 20YY to: Gruber v. Starion Energy Claims Administrator, P.O. Box xxxxx, City ST xxxxx-
xxxx.

Do I have to be included in the settlement? If you do not want to be part of the settlement and you want to
keep the right to sue or continue to sue Starion Energy on your own, then you must exclude yourself from the
settlement. You will not get any money from this settlement if you exclude yourself. The Court will exclude
any Class Member who properly requests exclusion by sending a letter or other written document by mail
saying that you want to be excluded from Gruber v. Starion Energy. Your exclusion request must also list your
public electric utility account number(s) for the period(s) during which you were enrolled with Starion Energy
and must include, for each account listed: (1) The full names and current addresses of everyone whose name is
on the account; (2) A statement that everyone whose name is on the account satisfies the criteria set forth above
to be a Settlement Class Member (as defined in the full Notice available at www.WEBSITE.com); (3) A
statement of intention to exclude everyone whose name is on the account from the Settlement Class; and (4)
The signature of everyone whose name is on the account. Be sure to include your full name, address, signature,
and date. You must mail your request for exclusion postmarked by Month DD, 20YY to: Gruber v. Starion
Energy Claims Administrator, P.O. Box xxxxx, City ST xxxxx-xxxx. You cannot ask to be excluded on the
phone, by email, or at the website.

If I don’t like something about the settlement, how do I tell the Court? If you don’t exclude yourself from
the settlement, you can object to any part of it. You must file your objection with the Court, and mail your
written objection to Class Counsel and Starion Energy’s counsel by [date]. You may enter an appearance
through an attorney if you so desire, but you do not have to do so. Complete details about how to object are set
forth in the full Notice available on at [www.WEBSITE.com].

What if I do nothing? If you do nothing, you will not be eligible for a payment. All Class Members that do
not opt out will be bound by the settlement and the decisions of the Court, and will release Starion Energy
(and the other Released Parties defined in the Settlement Agreement available at [www.WEBSITE.com]) from
all Released Claims (as also defined in the Settlement Agreement).

When is the Final Approval Hearing? The Court will hold a hearing in this case to consider whether to
approve the settlement at _:  .m. on Month DD, 20YY, at the Connecticut Superior Court, Judicial District
of Hartford, Court Room No. 000 , 95 Washington Street, Hartford, CT 06106. You may go to the hearing, but
you do not have to.

How do I get more information about the settlement? This email Notice contains limited information about
the settlement. For more information, to view additional settlement documents (including the Settlement
Agreement and the full Notice), and to review additional information concerning your rights and/or the filing of
a claim, visit www.WEBSITE.com or call 1-XXX-XXX-XXXX.




                                                      -2-
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 64 of 73




EXHIBIT C
 Case 18-50932-MFW      Doc 2-1     Filed 11/14/18          Page 65 of 73
                          Gruber v. Starion Energy
NOTICE OF CLASS           Claims Administrator
                          P.O. Box xxxx
ACTION LAWSUIT            City, ST xxxxx-xxxx
 AND PROPOSED
  SETTLEMENT

 THE COURT HAS
  AUTHORIZED               «Barcode»
                           Postal Service: Please do not mark barcode
  THIS NOTICE
                           Claim#: DCX-«ClaimID»-«MailRec»
  THIS IS NOT A            «First1» «Last1»
  SOLICITATION             «CO»
 FROM A LAWYER             «Addr2»
                           «Addr1»
 See important notice      «City», «St» «Zip»
  on the other side.       «Country»


DCX
    Case 18-50932-MFW Doc 2-1 ACTION
           NOTICE OF CLASS     Filed 11/14/18 Page 66 of 73
                                         LAWSUIT
                 AND PROPOSED SETTLEMENT
            THE COURT HAS AUTHORIZED THIS NOTICE.
           THIS IS NOT A SOLICITATION FROM A LAWYER.
         YOU MAY RECEIVE MONEY FROM A SETTLEMENT.
•   If you were a customer of Starion Energy, Inc. and paid a variable
    rate for electric supply services, your rights may be affected by this
    class action settlement.
•   Plaintiffs claim that the variable rates charged by Starion Energy
    violate the terms of its contracts with its customers. The court has not
    decided who is right or wrong. Instead, the parties agreed to settle the
    case to avoid the risk and cost associated with further litigation.
•   Eligible Class Members who submit a valid Claim Form will be
    eligible to receive a payment from the $2,580,000 settlement fund.
•   Go to [website] or call 1-8XX-XXX-XXXX for more details.
Case 18-50932-MFW   Doc 2-1   Filed 11/14/18   Page 67 of 73




EXHIBIT D
             Case 18-50932-MFW           Doc 2-1          Filed 11/14/18   Page 68 of 73




Docket No. X03 HHD-CV-XX-XXXXXXX-S

LYDIA GRUBER,                                     :        SUPERIOR COURT
on behalf of herself and all others               :
similarly situated,                               :        JUDICIAL DISTRICT OF HARTFORD
        Plaintiff,                                :
                                                  :
       v.                                         :
                                                  :
STARION ENERGY, INC.                              :
     Defendant.                                   :


                      [PROPOSED] ORDER AND FINAL JUDGMENT

       This matter coming to be heard on the Plaintiff’s Motion for Certification of Settlement

Class and Approval of Class Action Settlement (“Motion”) together with the supporting papers

filed by Lydia Gruber (“Plaintiff”), individually and on behalf of the Settlement Class, and

having heard and considered the evidence and arguments of counsel, the Court makes the

findings and grants the relief set forth below.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      The Court incorporates by reference the definitions set forth in the Settlement

Agreement.

       2.      The Court has subject matter jurisdiction of this matter and all claims asserted

against Starion Energy, Inc., acting by ittself and through its subsidiaries and related entities,

including but not limited to Starion Energy PA, Inc., and Starion Energy NY, Inc. (“Starion”).

                                        Notice to the Class

       3.      The Court finds that the form, content, and method of dissemination of Notice

given to the Settlement Class were adequate and reasonable, and constituted the best notice

practicable under the circumstances. The Notice, as given, provided valid, due, and sufficient

                                                      1
             Case 18-50932-MFW           Doc 2-1     Filed 11/14/18     Page 69 of 73



notice of the proposed settlement, the terms and conditions set forth in the Settlement

Agreement, and these proceedings to all persons entitled to such notice, and said notice fully

satisfied the requirements of due process.

                                        Class Certification

       4.      Plaintiff’s motion requests certification of a Settlement Class defined as:

            All persons who were or are customers of Starion Energy, Inc.; Starion
            Energy PA, Inc.; or Starion Energy NY, Inc. in Connecticut, the District of
            Columbia, Delaware, Illinois, Maryland, Massachusetts, New Jersey, New
            York, Ohio, or Pennsylvania, and were enrolled in a Starion variable rate
            electric plan at any time within the applicable statutes of limitations
            preceding the filing of this action through and including the date upon
            which the Court issues the Preliminary Approval Order. (the “Class”).
            Excluded from the Settlement Class are Starion Energy, Inc.; Starion
            Energy PA, Inc.; or Starion Energy NY, Inc.; any of their respective
            parents, subsidiaries, or affiliates; any entity controlled by any of them;
            any officer, director, employee, legal representative, predecessor,
            successor, or assignee of Starion Energy, Inc.; Starion Energy PA, Inc.; or
            Starion Energy NY, Inc.; and any current or former customer who
            previously received from Starion Energy, Inc.; Starion Energy PA, Inc.; or
            Starion Energy NY, Inc. any payment resolving a claim similar to those
            asserted in the Class Actions; any current or former customer who is party
            to a Starion variable rate electric plan contract that contains an arbitration
            clause (unless the customer expressly waives any and all arbitration rights
            that may exist under that arbitration clause); and the judicial officers
            assigned to this litigation; and members of their staffs and immediate
            families.
       5.      The Court makes the following findings of fact with respect to the proposed

Settlement Class:

            a. There are questions of law and fact common to the Settlement Class;

            b. Plaintiffs’ claims are typical of the claims of members of the Settlement Class;

            c. Plaintiffs and Settlement Class Counsel will fairly and adequately represent the
               interests of the Settlement Class. There are no conflicts of interest between
               Plaintiffs and members of the Settlement Class;
                                                2
              Case 18-50932-MFW           Doc 2-1       Filed 11/14/18   Page 70 of 73



             d. Questions of law and fact common to Settlement Class Members predominate
                over any questions affecting only individual members of the Settlement Class;
                and

             e. Certification of the Settlement Class is superior to other methods for the fair and
                efficient adjudication of this controversy.

        6.      Accordingly, the Court certifies the Settlement Class as defined in Paragraph 4 of

this Order, for settlement purposes only, pursuant to Sections 9-7 and 9-8(3) of the Connecticut

Practice Book. The names of those persons who timely submitted a valid request to be excluded,

and who are therefore not members of the certified Settlement Class by virtue of that request for

exclusion, are identified in Exhibit A to this Order. Such persons shall neither share in the

distribution of the Settlement Fund nor receive any benefits of the terms of the Settlement

Agreement, and shall not be bound by this Judgment Order.

        7.      As provided for in the Settlement Agreement, Starion waives any arbitration

clause that may exist in any Claimant’s contract only with regard to Claimants who submit valid

Claim Forms that waive the Claimant’s own arbitration rights and only for the period of time

covered by the Class Period, and for no other persons or time periods whatsoever.

        8.      As provided for in the Settlement Agreement, if the Settlement Agreement is

terminated in accordance with its terms, then the Settlement Agreement, and the certification of

the Settlement Class provided for herein, will be vacated and the Action shall proceed as though

the Settlement Class had never been certified, without prejudice to any party’s position on the

issue of class certification or any other issue.

                                    Approval of the Settlement

        9.      The Court finds that the terms of the Settlement Agreement are in all respects,

fair, adequate, reasonable, proper, and in the best interests of the Settlement Class, and therefore

approves the Settlement.
                                                    3
             Case 18-50932-MFW           Doc 2-1       Filed 11/14/18   Page 71 of 73



       10.     The Settlement Agreement, and each and every term and provision thereof, shall

be deemed incorporated herein as if explicitly set forth herein and shall have the full force and

effect of an order of this Court.

       11.     By entry of this Final Judgment Order Plaintiffs and all Settlement Class

Members who have not opted out of the Settlement and each of their respective spouses,

executors, representatives, heirs, predecessors, successors, bankruptcy trustees, guardians, wards,

joint tenants, tenants in common, tenants by the entirety, co-borrowers, agents, attorneys and

assigns, and all those who claim through them or who assert claims on their behalf, shall be

deemed to have fully released and forever discharged the Released Parties, and each of them, of

and from any and all rights, claims, liabilities, action, causes of action, costs and attorneys’ fees,

demands, damages and remedies, known or unknown, liquidated or unliquidated, legal, statutory,

declaratory or equitable, that Releasing Parties ever had, now have, or may have in the future,

that result from, arise out of, are based upon, or relate to in any way the conduct, omissions,

duties or matters alleged or that could have been alleged in the Complaint, concerning variable

rates for electricity supply from June 1, 2013, until July 31, 2016.

                                Approval of the Plan of Allocation

       12.     The Court finds that the Plan of Allocation is in all respects, fair, adequate,

reasonable, proper, and in the best interests of the Settlement Class, and therefore approves the

Plan of Allocation. The Court directs the Notice and Claims Administrator, KCC Class Action

Services, LLC, to process all claims and make payments to Settlement Class Members in

accordance with the Plan of Allocation, with the costs of notice and claims administration to be

paid from the Settlement Fund after review and approval by Settlement Class Counsel.



                                                   4
             Case 18-50932-MFW         Doc 2-1       Filed 11/14/18   Page 72 of 73



       13.     The Court approves payment of the costs of calculating Settlement Class Member

payments pursuant to the Plan of Allocation and of distribution of those proceeds to Settlement

Class Members out of the Settlement Fund.

                            Final Order and Dismissal with Prejudice

       14.     In accordance with the terms of the Settlement Agreement, Gruber v. Starion

Energy, Inc., No. X03 HHD-CV17-6075408-S (Conn. Super., Hartford Jud. Dist., CLD) is

dismissed with prejudice.

       15.     Without affecting the finality of this Judgment in any way, the Court retains

continuing jurisdiction over the Settling Parties and the Settlement Class for the administration,

consummation, and enforcement of the terms of the Settlement Agreement.

       16.     In the event the Effective Date does not occur, this Judgment Order shall be

rendered null and void and shall be vacated and, in such event, as provided in the Settlement

Agreement, this Judgment and all orders entered in connection herewith shall be vacated and null

and void.

SO ORDERED.

                                             ___________________________
                                             Hon. Ingrid L. Moll
                                             Judge of the Superior Court


Dated: ___________________, 2017




                                                 5
Case 18-50932-MFW     Doc 2-1       Filed 11/14/18   Page 73 of 73



                         Exhibit A

    Persons Excluded from the Settlement Class by Request




                                6
